Citation Nr: 0313588	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  02-08 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel
INTRODUCTION

The appellant had active service from January 19, 1967, to 
November 8, 1967.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from November 2001 
and January 2002 determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  For purposes of evaluating the appellant's request to 
reopen his claim for service connection for a psychiatric 
disorder, the RO has sufficiently complied with the 
requirements of the Veterans Claims Assistance Act of 2000.

2.  In a July 1991 rating decision, the RO denied the 
appellant's claim for service connection.  The appellant 
filed a timely appeal from this decision to the Board, which 
denied the appeal in July 1997.  The appellant was 
subsequently notified of this determination and did not 
appeal it further.

3.  Evidence associated with the claims folder since the July 
1997 Board decision is neither cumulative nor redundant of 
evidence previously of record, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for entitlement to service connection for a 
psychiatric disorder.


CONCLUSIONS OF LAW

1.  The July 1997 Board decision that denied the appellant's 
claim for service connection for a psychiatric disorder is 
final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. § 
20.1100 (2002).

2.  Evidence associated with the claims folder since the July 
1997 Board decision is new and material, and the requirements 
to reopen the claim for entitlement to service connection for 
a psychiatric disorder have been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For purposes of evaluating the appellant's request to reopen 
his claim for service connection for a psychiatric disorder, 
the Board finds that the RO has essentially met its duties as 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board observes that there is currently a difference of 
opinion as to whether the VCAA applies to an appellant's 
request to reopen a claim based upon the submission of new 
and material evidence.  The Board finds, however, that as it 
is reopening this claim to the appellant's benefit, but then 
remanding it to the RO with instructions to conduct all 
necessary VCAA notice and development prior to issuing a 
decision on the merits of the claim, there is accordingly no 
resultant prejudice to the appellant in now proceeding with a 
decision focused solely upon his request to reopen this 
claim.

As noted, the appellant's claim for service connection was 
last adjudicated by the Board and denied in a July 1997 
decision.  The relevant evidence for consideration at the 
time consisted of the appellant's service medical records, as 
well as some VA and private medical records.  As the 
appellant did not choose to appeal the Board's decision, it 
subsequently became final.  38 U.S.C.A. §§ 7103, 7104(a); 
38 C.F.R. § 20.1100. 

On August 9, 2001, the appellant requested that this claim be 
reopened for review on its merits.  In November 2001 and 
January 2002 determinations, the RO declined to reopen the 
claim, stating in part that the appellant had submitted new, 
but not material evidence.  The appellant received notice of 
these determinations, and timely appealed the RO's decision 
to the Board.

The relevant evidence for review in consideration of the 
appellant's August 2001 request to reopen his claim consists 
of VA treatment records dated from December 1999 to September 
2001, as well as testimony provided by the appellant at a 
February 2003 hearing before the Board.  On its own 
determination, the Board finds that the additional evidence 
supplied by the appellant in support of his claim is both new 
and material.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The information contained in the appellant's 
December 1999 to September 2001 VA treatment records clearly 
documents a current diagnosis of major depression, and 
records a history of the problem dating back to the 
appellant's period of active service.  The appellant's 
February 2003 testimony provides a more complete record upon 
which his claim can be evaluated, and is new evidence that 
may contribute to a more complete picture of the 
circumstances surrounding the origin of his psychiatric 
disorder.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).
The Board notes that this type of evidence was not available 
at the time of its prior decision in this matter, and 
therefore considers it to be new.  The Board is also of the 
opinion that this evidence is material.  At the time of the 
July 1997 Board decision, there was little clear evidence of 
a distinct, currently diagnosed psychiatric disorder, or of 
any relationship between any psychiatric disorder and the 
appellant's period of active service.  This evidence, 
however, provides potentially relevant support for the 
appellant's claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Smith v. West, 12 Vet. App. 312, 314 (1999); Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board therefore holds 
that this evidence is so significant that it must be 
considered in order to fairly decide the merits of the 
appellant's claim, and as such, the claim must be reopened 
for full review.  See 38 C.F.R. § 3.156(a).  

The Board notes that it will not proceed with a decision on 
the merits of the appellant's claim for service connection at 
this time, as the claim must first be remanded to the RO for 
compliance with the VCAA.




ORDER

New and material evidence having been received, the 
appellant's request to reopen his claim for service 
connection for a psychiatric disorder is granted.


REMAND

Prior to the appellant's request to reopen his claim for 
service connection for a psychiatric disorder, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  This new statute also revised the former 
section 5107(a) of title 38, United States Code, eliminating 
the requirement that a claimant must come forward first with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to a claim.

Under regulations issued after enactment of the VCAA and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  On May 1, 2003, 
however, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the Board's new duty-
to-assist regulations as codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304 (2002), it allowed the Board to consider additional 
evidence without having to remand the case to the Agency of 
Original Jurisdiction (the RO) for initial consideration and 
without having to obtain the appellant's waiver.  

After a preliminary review of the claims file, and in light 
of its decision above to reopen the appellant's claim, the 
Board finds that it must now remand this claim to the RO.  On 
remand, the RO should determine whether all evidence needed 
to consider the appellant's claim has been obtained, and 
conduct all VCAA notice and development as required by law.  

The Board observes that because the record reflects that the 
RO has not yet considered whether any notification or 
development action is required under the VCAA for the 
appellant's claim, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue any decision 
at this time.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In light of the above, this matter is REMANDED for the 
following:

1.  The RO must review the claims folder 
and ensure that all VCAA notification and 
development action, as required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
has been taken for the claim.  As 
necessary, this action should include 
written notice to the appellant and his 
representative of the provisions of the 
VCAA and the laws applicable to the 
claims, as well as the roles of VA and the 
appellant in identifying and gathering 
evidence relevant to the claim per 
Quartuccio.  The appellant and his 
representative should be afforded the 
appropriate period of time for response to 
all such notice and development as 
required by VA law.  

2.  As the appellant recently testified 
that his current VA treatment provider, 
Dr. M., has linked his current psychiatric 
problems to his period of service, the RO 
should attempt to obtain the appellant's 
record of VA psychiatric treatment since 
September 2001.

3.  The RO should also consider whether a 
new VA psychiatric examination of the 
appellant is required to assess his 
current level of psychiatric disability, 
and to obtain an opinion as to whether it 
is as least as likely as not that any 
current psychiatric disorder is related to 
his period of active service.

4.  Thereafter, the RO should readjudicate 
this claim.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided with 
an SSOC that contains notice of all 
relevant actions taken, as well as a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues on appeal.  As required by law, 
an appropriate period of time should be 
allowed for response by the appellant 
and/or his representative.  

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
claim, either favorable or unfavorable, at this time.  The 
appellant may submit any additional evidence and argument 
which he desires to have considered in connection with the 
claim.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant, however, until he is 
so notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



